United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1220
                                 ___________

Laurie Eileen Sauve,                  *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
      v.                              * District of Nebraska.
                                      *
Methodist Hospital,                   *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                         Submitted: April 22, 2002
                             Filed: May 2, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Laurie Eileen Sauve brought this action against Methodist Hospital
(Methodist), claiming it had discharged her without stabilizing her emergency
medical condition, in violation of the Emergency Medical Treatment and Active
Labor Act, 42 U.S.C. § 1395dd. After the district court1 granted summary judgment
to Methodist, Sauve appealed. Upon careful review of the record, we affirm.


      1
       The HONORABLE LAURIE SMITH CAMP, United States District Judge for
the District of Nebraska, adopting the report and recommendations of the
HONORABLE KATHLEEN A. JAUDZEMIS, United States Magistrate Judge for
the District of Nebraska.
      We conclude that the district court did not abuse its discretion in refusing to
consider Sauve’s untimely affidavits, or in denying an extension of time to submit an
expert affidavit. See African Am. Voting Rights Legal Defense Fund, Inc. v. Villa,
54 F.3d 1345, 1350 (8th Cir. 1995), cert. denied, 516 U.S. 1113 (1996); cf. Stanback
v. Best Diversified Prods., Inc., 180 F.3d 903, 911-12 (8th Cir. 1999) (Federal Rule
of Civil Procedure 56(f) requires filing of affidavit showing what specific facts
discovery will uncover).

      As to the merits, we agree with the district court that Sauve failed to offer
evidence showing that Methodist actually knew she had an emergency medical
condition. See 42 U.S.C. § 1395dd(b)(1); Summers v. Baptist Med. Ctr. Arkadelphia,
91 F.3d 1132, 1140 (8th Cir. 1996) (en banc).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-